On Motion for Rehearing.
In his motion for rehearing B. S. King, hereinafter called appellee, earnestly insists that the court, as constituted at the time the majority opinion was written, was in error in holding that the defense urged by appellee "does not, in the opinion of the majority, evidence a conditional delivery. The delivery was unconditional; the agreement merely contradicts the terms of the writing as to payment." The appellee testified in substance that he was approached by Mr. Showers, after the note had been signed by Rex Boyd, and that Mr. Showers said that Rex had plenty of stuff, and that he was not asking appellee to sign the note expecting him to have to pay it; that Showers did not care whether Rex paid the note in 10 years or not, and that he would not expect appellee to pay it as long as Boyd lived; all he wanted was that, in the event Boyd died, appellee and the boys could go into the estate and settle it up. On this proposition appellee signed the note.
Do these facts testified to by appellee make a conditional delivery of the note which prevents it from becoming effective as to appellee until the happening of a future contingency — the death of Boyd — or is it "a delivery for the purpose of transferring the property in the instrument?" The opinion of the majority of this court as now constituted is that testimony as to the oral agreement contemporaneous with the making and delivery of the note, to be admissible, must tend to prove that the delivery of the note itself was made upon the condition that it should not be complete or effective until the death of Rex Boyd. We do not think that the testimony of appellee shows "conditional" delivery of the note or its delivery "for a special purpose only," but shows that it was delivered "for the purpose of transferring the property in the instrument" with the understanding that if Boyd died, appellee would pay the note — a stipulation pertaining to the obligation of appellee to pay, rather than a conditional delivery which prevented the note from becoming effective until the death of Boyd.
We conclude, for this reason, that the evidence of appellee is in violation of the parol evidence rule, and the motion for rehearing is therefore overruled.